     Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 1 of 8. PageID #: 4648




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                       )   CASE NO.: 1:15-CV-01046
                                                )
              Plaintiff,                        )
                                                )   JUDGE SOLOMON OLIVER, JR.
       vs.                                      )
                                                )   MOTION TO APPROVE CLEVELAND
CITY OF CLEVELAND                               )   DIVISION OF POLICE STAFFING PLAN
                                                )
              Defendant.                        )
                                                )
                                                )




       Pursuant to Paragraphs 319 through 321 of the Consent Decree and the Revised Third-Year

Monitoring Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of

the Cleveland Division of Police (“CDP” or “Division”), submitted a proposed Staffing Plan,

attached hereto as Exhibit A.

       The Monitoring Team has carefully reviewed the proposed Staffing Plan. The Team has

determined that the Staffing Plan identifies important changes to CDP’s patrol operations—

particularly in its deployment of patrol officers—that will allow the Division to more effectively

meet its longstanding mission to promote public safety and its newly formalized mission to deliver

community and problem-oriented policing. The Monitoring Team therefore recommends that the

Court approve CDP’s Staffing Plan.
      Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 2 of 8. PageID #: 4649



I.     SUMMARY          OF     CONSENT        DECREE        REQUIREMENTS            REGARDING
       STAFFING

       The Consent Decree required that the Division “complete a comprehensive staffing study

to assess the appropriate number of sworn and civilian personnel to perform the functions

necessary for CDP to fulfill its mission, and satisfy the requirements of this Agreement.” Dkt. 7-1

at ¶ 319. Subsequently, CDP needed to “develop an effective, comprehensive Staffing Plan that is

consistent with its mission, including community and problem-oriented policing, and that will

allow CDP to meet the requirements of this Agreement.” Id.

       Specifically, the Staffing Plan must “address and provide for each of the following:

           •   “personnel deployment to ensure effective community and problem-oriented

               policing;

           •   “a sufficient number of well-trained staff and resources to conduct timely

               misconduct investigations;

           •   “to the extent feasible, Unity of Command; and

           •   “a sufficient number of supervisors.” Id. at ¶ 320.

       Along with those specific requirements, the Staffing Plan must also “allow CDP to meet

the [other] requirements of this Agreement[,]” including, but not limited to, rigorous investigations

and reviews of force incidents; specialized crisis intervention officers; supervisors that can

competently supervise officers and review stops, searches, and arrests; the implementation of an

Early Intervention System. Id. at ¶¶ 93-130, 151, 168, 322, 326-36. These various provisions

necessarily require changes to the way that CDP deploys its existing personnel and to the overall

number of sworn and civilian personnel.

II.    PROCEDURAL HISTORY

       On June 17, 2016, CDP submitted to the Parties and Monitoring Team a Resource Study

and Deployment Proposal that provided an estimate of staffing levels necessary to do all that the

                                                 2
       Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 3 of 8. PageID #: 4650



Division must do to ensure safe, effective, and constitutional policing. While the document helped

the Monitoring Team to understand the Division’s current personnel and deployment methods, it

was not yet the type of plan contemplated by Paragraph 320 of the Decree. Subsequently, the

Parties agreed to postpone active work relating to the creation of a staffing plan in order for the

Division to focus on the Republican National Convention in 2016, finalize the use of force policies,

and implement other core processes and policies that might significantly impact necessary or

desired staffing levels.

        Following CDP’s major accomplishments relating to use of force and crisis intervention,

as well as the work to finalize the Division’s CPOP Plan, the Parties renewed their focus on the

Staffing Plan in late 2017, seeking to construct a plan around the appropriate number of personnel

that would permit CDP to fulfill its mission and to satisfy the various requirements of the Decree

outlined above.

        After continued drafting, the Staffing Plan was released to the public for community

comment and input on May 15, 2018. The community input period closed on September 28, 2018.

During this time, the Cleveland Community Police Commission (“CPC” or “Commission”), led

by its Staffing Work Group, held community meetings and distributed paper and online surveys to

solicit residents’ thoughts on the Staffing Plan. The City similarly held meetings and surveyed

residents through the District Policing Committees and other community partnerships.

        On February 17, 2019, CDP incorporated the final round of feedback from the Department

of Justice and Monitoring Team and submitted the final draft of the Staffing Plan.

III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed


                                                 3
      Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 4 of 8. PageID #: 4651



and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the submitted Staffing Plan complies with the Consent Decree’s requirements.

IV.    ANALYSIS OF THE STAFFING PLAN

       The proposed Staffing Plan largely, and understandably, focuses on CDP’s Patrol Section,

which is tasked with “crime reduction, coupled with community engagement and problem-solving

with community members[,]” and hence is “considered the backbone of the Division[.]” Ex. A. at

17. The major change contemplated in the proposed Staffing Plan is the shift to a “workload-based

model” for CDP’s Patrol Section. A workload-based model derives staffing decisions from current

calls for service. In short, it estimates future staffing needs and deployment strategies by modeling

current police activity. This kind of analysis allows a department to determine where it needs

additional resources or where it can reallocate existing resources (by location or by time).

       In developing its Staffing Plan, CDP analyzed citizen-initiated calls for service in 2016,

including analysis by location and across time (time of day, day of the week, month, and patrol

shift). Id. at 20-23. Calls also were analyzed by the type of call, identifying the top 10 calls across

Cleveland. Id. at 24. The Division estimated the amount of officer time spent on calls for service,

broken down by priority codes (four categories of calls based on how immediate an officer

response is required). The Staffing Plan then considers the shift relief factor, or the “relationship

between the maximum numbers of days that an officer can work and actually works.” Id. at 29.

This number allows a better estimate of the appropriate number of officers that should be assigned

to a shift. It considers scheduled days off, vacation time taken off, personal holidays, requested

days off, and required time spent training in the Police Academy.

       This method of analysis allowed the Division to develop a recommended staffing level. Id.

at 32. These staffing levels were then adjusted based on practical estimates that 25% of all calls

require a backup car and that 40% of officers’ time is not dedicated strictly to answering calls for


                                                  4
     Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 5 of 8. PageID #: 4652



service. Specifically, “CDP’s model includes time for those other activities set at 20% community

engagement and 20% for administrative duties (total of 40% of time). Officers’ administrative

time can include the completion of criminal and crash reports, completion of duty reports, lunch

breaks and categorizing body cameras footage to name a few functions. The new staffing plan

allocates 20% of officer’s time on community engagement and problem-oriented policing, which

can include bicycle patrols, community meetings, safety fairs and business and residential safety

audits.” Id. at 33.

       Ultimately, Figure 15 in the Staffing Plan indicates the Division’s recommended staffing

levels for each CDP District. Id. at 35-37.

       Although the Staffing Plan primarily focuses on the staffing of the Division’s Patrol

Section, the Plan also includes recommended staffing levels for CDP’s investigative units,

factoring in the average caseload, the average time it takes to investigate types of crime ordered

by “solvability,” and the number of investigators needed to conduct thorough investigators. Id. at

37-38 (Tables 7 and 8).

       The Staffing Plan also addresses ways for CDP to manage demand for police services. A

decrease in demand for services naturally results in CDP members who are less burdened and can

focus their efforts in areas that are more productive for the individual officer and the Division

altogether. One significant aspect explored by the Staffing Plan is calls for service that result from

alarms. As part of the Plan, CDP analyzed the alarm calls it received in 2015. CDP officers

responded to 23,659 residential and business alarms, of which 98% were false. Id. at 42. The

frequency of false alarms wastes substantial time for officers who respond to those alarms, with a

median response time of 40 minutes per call and an estimated total of “nearly 28,542 officer hours

on alarm calls.” Id. at 43. Under the Plan, CDP will look to “control and reduce the frequency of

false alarms through legislation and increasing the capacity of the Web-based Crime Reporting [an


                                                  5
      Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 6 of 8. PageID #: 4653



online reporting system CDP currently uses for certain no-suspect or minor crime reports for which

officers need not physically respond to the scene][.]” Id. at 44.

       Altogether, the Staffing Plan is a thorough examination of CDP’s current resources that

appropriately looks to various models, such as the workload-based model, as a way to better align

CDP staffing with real-world demands. The Plan also considers alternative ways to free up time

such that CDP officers are better positioned to meet the new Division-wide expectations, such as

20% of patrol officers’ time spent engaging the community, as part of the Division’s expressed

commitment to community and problem-oriented policing. The Monitoring Team will be closely

auditing and assessing whether the Staffing Plan’s contemplated changes, and the overall shift to

a workload-based model, in fact permits officers a sufficient amount of time to meet the Division’s

new expectations and its ability to best promote public and officer safety.

VI.    CONCLUSION

       The Monitoring Team’s recommendation that the Court approve the Staffing Plan is

limited to the extent that the Plan was intended to primarily address the overall staffing of CDP’s

patrol and core investigative functions. It does not address, nor does it try to address, the levels of

staffing that various specialty units – such as Internal Affairs or Training – may need as CDP goes

forward with implementing various new policies, procedures, and required training initiatives.

Thus, the Parties and Monitoring Team have agreed that additional discussions about long-term

levels of staffing for various specialty units – especially those implicated by the Decree – will need

to occur in the coming months. Nevertheless, the Plan’s primary scope of patrol and core

investigative functions is sufficiently covered for purposes of the Decree’s core Staffing Plan

requirements.

       The task of the Monitoring Team is to duly consider whether the City’s submitted Staffing

Plan satisfies the terms of the Consent Decree. The Monitoring Team concludes that the Plan


                                                  6
     Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 7 of 8. PageID #: 4654



meets the terms of the Consent Decree. Accordingly, the Monitor approves the Staffing Plan in

its entirety and requests that this Court order it effective immediately.



                                                       Respectfully submitted,



                                                       /s/ Matthew Barge

                                                       MATTHEW BARGE
                                                       Monitor
                                                       40 Washington Square South
                                                       New York, New York 10012
                                                       Tel: (202) 257-5111
                                                       Email: matthew.barge@21cpsolutions.com




                                                  7
     Case: 1:15-cv-01046-SO Doc #: 240 Filed: 02/21/19 8 of 8. PageID #: 4655



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I served the foregoing document entitled Motion

to Approve Cleveland Division of Police Staffing Plan via the court’s ECF system to all counsel

of record.




                                                    /s/ Matthew Barge
                                                    MATTHEW BARGE




                                                8
